Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 and 12/15/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 02/08/2021 are accepted by the examiner.
	
Claim Objections
In claim 6, “The method of claim 6,” leads to self-dependency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US Pub No. 2021/0263900, hereinafter “Joyce”) in view of Farenden et al. (US Pub No. 2016/0283525, hereinafter “Farenden”).

Regarding claim 1, Joyce does disclose, a method, comprising: identifying, by the processor, a plurality of semantic relationships between the named entities; determining, by the processor, a sensitive relationship from the plurality of semantic relationships (Joyce, (para. [0128-0129]), determines, based on the semantic labels for the fields of tables 701a-b, such as the SSN field and the Field_Index, including the relationships between and among the values of the fields); 10anonymizing, by the processor, sensitive data associated with the sensitive relationship by replacing, a first portion of the sensitive data with generalized information (Joyce, (para. [0122, 0124]), the data masking module 108 can use one or more masking functions 514 for masking the data. Masking functions 514a-c can include shuffling values in a field, substitution of values in a field with alternative values, applying a variance to numerical values in a field, encryption functions, deletion of the masked values, or other masking functions).  
Joyce does not explicitly disclose but the analogous art Farenden discloses, generating, by a processor, a schema from unstructured data, the schema including one or more relationships between 5named entities of the unstructured data (Farenden, (para. [0040]), Schema generation function 300 creates a structured schema from data that was previously unstructured). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joyce by including generating a schema from unstructured data taught by Farenden for the advantage of generating a semantic score for identified entities within working data (Farenden, (para. [0034])).

Regarding claim 2, the combination of Joyce-Farenden does disclose the method of Claim 1, wherein generating, by the processor the schema, comprises: 15extracting, by the processor, the one or more relationships between subsets of the unstructured data; and utilizing, by the processor, the one or more relationships for generating the schema (Farenden, (para. [0040]), Schema generation function 300 analyzes data pertaining to entities, properties, and links and generates a schema based on the relevance the entities, properties, and links have in the projected schema).  

Regarding claim 7, the combination of Joyce-Farenden does disclose the method of Claim 1, further comprising: storing, by the processor, the schema as a relational 10structure with the sensitive relationship (Joyce, figure 6C, dataset 501).


Regarding claim 8, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 9, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.



2.	Claims 3-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (US Pub No. 2021/0263900, hereinafter “Joyce”) in view of Farenden et al. (US Pub No. 2016/0283525, hereinafter “Farenden”), further in view of Terrovitis et al., (“Anonymity in Unstructured Data”, hereinafter “Farenden”, cited on IDS filed on 12/15/2022).



Regarding claim 3, the combination of Joyce-Farenden does disclose the method of Claim 1, as part of anonymizing the sensitive data (Joyce, (para. [0122, 0124]), …. masking functions 514a-c can include shuffling values in a field, substitution of values in a field with alternative values, ….).
Joyce-Farenden does not explicitly disclose but the analogous art Terrovitis discloses, 20suppressing, by the processor, a second portion of the sensitive data (Terrovitis, (page 3, section 2), Suppression excludes some QT attributes).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Joyce-Farenden by including suppressing taught by Terrovitis for the advantage of providing a scalable algorithm that requires low memory (Terrovitis, (page 20, section 6)).


Regarding claim 4, the combination of Joyce-Farenden-Terrovitis does disclose the method of Claim 3, further comprising: storing, by the processor, the unstructured data with the generalized information for the first portion Farenden, (para. [0040]), Schema generation function 300 creates a structured schema from data that was previously unstructured and suppressed 25second portion of the sensitive data (Terrovitis, (page 3, section 2), Suppression excludes some QT attributes).  

Regarding claim 5, the combination of Joyce-Farenden-Terrovitis does disclose the method of Claim 1, further comprising: utilizing, by the processor, a K-anonymized dataset for anonymizing the sensitive data (Terrovitis, (page 12, section 4.2), k-anonymity).  

Regarding claim 6, the combination of Joyce-Farenden-Terrovitis does disclose the method of Claim 6, further comprising: 5detecting, by the processor, a quasi-attribute associated with the first portion of the sensitive data; and anonymizing, by the processor, the quasi attribute (Terrovitis, (page 20, section 6), sensitive values associated to set-valued quasi-identifiers).  

Regarding claim 10, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432